Citation Nr: 1806117	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bladder tumor or bladder cancer, to include as due herbicide exposure or secondary to service-connected prostate cancer.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1952 to June 1980 and prior inactive service in the Reserves with short periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bladder cancer is caused by his service-connected prostate cancer, to include radiation treatment therefore.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bladder cancer as secondary to service-connected prostate cancer have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for prostate cancer was granted in an October 2011 VA rating decision.  In December 2015, the Veteran requested service connection for a bladder tumor due to herbicide exposure.  In May 2016, the Veteran also asserted service connection for a bladder tumor is warranted as secondary to his service-connected prostate cancer.  During the appeal period, the Veteran was diagnosed with transitional cell bladder cancer with hematuria, as noted in a January 2016 VA Disability Benefits Questionnaire (DBQ) examination report for urinary tract (including bladder and urethra) conditions.  Pursuant to a November 2017 request for an opinion from a Veterans Health Administration (VHA) medical expert, the evidence also shows this diagnosis was caused by the service-connected prostate cancer, to include radiation treatment therefore, as concluded with rationale in a December 2017 VHA opinion.

After resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for bladder cancer as secondary to his service-connected prostate cancer.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310. 


ORDER

Service connection for bladder cancer as secondary to service-connected prostate cancer is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


